In this . case the chancellor decided that although the release of debt which is secured by a mortgage may discharge the of the mortgage upon the land, yet that where the debt is secured by a mortgage upon the land, as well as by the personal security of the mortgagor, the debt still exists as a valid claim against the land, although the creditor consents to discharge the personal liability of his debtor and to look to the land upon which the debt is a lien, for the payment thereof. That whether the debt itself was intended to be discharged, or the personal liability of the debtor only, is, in such cases, a question of fact arising from circumstances, or upon the construction of the instrument which is claimed to be a discharge of the debt.
Decree appealed from affirmed with costs.